NUMBER 13-18-00372-CV

                                COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


           IN RE BROOKFIELD INFRASTRUCTURE GROUP, LLC


                        On Petition for Writ of Mandamus.


                                          ORDER

           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       Relator Brookfield Infrastructure Group, LLC and real party in interest Matagorda

County Appraisal District have filed a “Joint Agreed Motion to Abate Mandamus

Proceeding Pending Finalization of Settlement Documentation.” According to this motion,

the parties to this original proceeding have settled and compromised their differences,

and they request that we remove this case from the Court’s active docket and abate this

matter for a period of thirty days to allow their settlement to be finalized.

       The Court, having examined and fully considered the joint agreed motion to abate,

is of the opinion that the motion should be granted. Accordingly, we grant the joint agreed
motion to abate this case. We direct the parties to advise the Court of the status of the

settlement proceedings prior to the conclusion of the thirty-day abatement period. This

matter will be reinstated upon further order of the Court.

       IT IS SO ORDERED.

                                                                    PER CURIAM

Delivered and filed the
17th day of July, 2018.




                                             2